Citation Nr: 0632651	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-30 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for sciatica, right 
leg.

3.  Entitlement to service connection for neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) "Tiger Team" in 
Cleveland, Ohio.  Thereafter, the claims file was returned to 
the veteran's local Regional Office (RO) in Los Angeles, 
California.  

In September 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.  During 
this hearing, the veteran submitted additional medical 
evidence and waived initial consideration of the evidence by 
the RO.

In October 2006, the motion to advance the case on the 
Board's docket was granted.


FINDINGS OF FACT

1.  A low back disability did not have onset in service; 
arthritis of the low back was not manifested to a degree of 
10 percent or more within one year after service separation; 
and the current low back disability is otherwise unrelated to 
service.  

2.  A neck disability did not have onset in service; 
arthritis of the neck was not manifested to a degree of 10 
percent or more within one year after service separation; and 
the current neck disability is otherwise unrelated to 
service.  

3.  Sciatica of the right leg did not have its onset in 
service and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A neck disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Right leg sciatica was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120. 

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2002.  This notice was 
provided to the veteran prior to the initial adjudication of 
the claims by the RO in December 2002.  The veteran was told 
of the requirements to establish a successful claim, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  An additional VCAA letter was sent to 
the veteran in April 2003.  

To the extent the recent decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The claims on appeal 
are being denied, thereby rendering moot any concerns as to 
the assignment of a rating or an effective date.  

VA shall assist a veteran by providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  In this case, the preponderance of the evidence is 
against a finding that the veteran suffered injury to his 
back, neck, or sciatic nerve during service.  A medical 
examination or opinion cannot establish the occurrence of an 
injury to the veteran's back or neck 60 years ago during 
service.  See Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination and opinion cannot generally fill the 
gap left by other evidence in establishing service 
connection).  A medical examination and opinion is not 
required where no reasonable possibility exists that such an 
examination will aid in substantiating a veteran's claim.  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Therefore, 
the Board declines to provide a medical examination or 
request a medical opinion with regard to the claims on 
appeal.  

Service medical records are associated with the claims file.  
All medical treatment records identified by the veteran have 
been obtained that can be obtained, and are associated with 
the claims file.  The Board notes that in May 2002 the 
veteran's representative submitted a letter in which the 
representative referred to enclosed treatment reports from 
R.R., M.D.  No such treatment reports are associated with the 
claims file.  Furthermore, although the veteran makes 
reference to over many doctors and medical treatment 
providers in his letters, testimony, and application for 
benefits, R.R., M.D. is not mentioned.  In the December 2002 
and April 2003 decisions and in the June 2004 statement of 
the case and the September 2005 statement of the case, the 
veteran and his representative were apprised of the evidence 
of record.  The VCAA letters informed the veteran that it was 
his responsibility to make sure all private treatment records 
were received by VA.  In any event, since there is no 
indication that R.R., M.D. was present when the alleged 
injuries occurred in 1944, the existence of additional post-
service records would have no impact on this decision.  The 
Board finds that records from R.R., M.D. were not submitted 
to VA and that VA has met its duty to assist the veteran in 
obtaining evidence to substantiate his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background, Law and Regulations, and Analysis

The veteran contends that he currently suffers from the 
claimed disabilities as a result of injuries to his back 
sustained during service.  Specifically he claims that in 
1944 he slipped while walking on the ship and landed on his 
back and head, that a month later he dove off the ship into 
the water and landed on his back and lost consciousness, that 
he further injured his back by lifting 94 pound bags of 
cement, and that his back again caused him problems when he 
was assigned to chipping paint from the ship.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  This 
includes arthritis.  38 C.F.R.  § 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

During the September 2006 Board hearing, the veteran 
testified that all of the claimed disabilities on appeal had 
their onset in the alleged in-service injuries described 
above.  Thus, all of the claims turn on whether the alleged 
injuries occurred.  As such, all of the claimed disabilities 
are discussed together.  For the reasons stated below, the 
Board finds that the preponderance of the evidence is against 
a finding that the alleged inservice injuries occurred.  

Service medical records are associated with the claims file 
and are absent for any complaint or treatment for any injury 
of the veteran's back or neck.  A discharge report of 
physical examination, from January 1946, indicates that the 
veteran spine and extremities were normal.  

Treatment records from the VA Hospital in Columbia South 
Carolina show that the veteran was treated for prostatitis 
and urethritis in July and August 1950.  An Application for 
Hospital or Domiciliary Care, VA Form 10-P-10, dated in April 
1953 is also of record.  This form indicates that the veteran 
complained of a backache that had begun four weeks earlier 
and of sciatica of the left leg.  No treatment for these 
complaints was indicated.  

The next medical evidence of a back or neck complaint is from 
August 1983 when the veteran was treated by Dr. F.K. for low 
back pain and sciatica of the right leg.  The onset of these 
symptoms was three weeks earlier, shortly after the veteran 
did yard work.  These records also report the veteran 
reported history that he had sciatica and low back pain in 
the 1950's after playing a lot of golf and again in 1971 or 
1972 after gardening.  In August 1983, the veteran was also 
evaluated by a neurologist, Dr. M.D.L.  This physician 
reported the veteran's history that he had dove off a ship in 
1944, during service, and landed on his back.  Dr. M.D.L.'s 
stated impression was that the veteran had degenerative disc 
disease at L4-L5, probably at L5-S1, and possibly at L3-L4 
and that his radiculitis involved L5 and S1 nerve root on the 
right.  

Records from Dr. M.P. show treatment of the veteran for back 
and neck complaints from March 1997 through October 2002.  
This physician provided assessments of a pinched nerve in the 
veteran's neck and osteoarthritis of the veteran's neck and 
back.  This physician's notes also report the veteran's 
history of injuring his back in the military when he 
allegedly slipped on the deck and dove off the ship, both 
times landing on his back and/or head.

Medical records and reports from Dr. R.Z. from November 2002 
and December 2004 also show disc disease from L1 through S1.  

In a September 2003 Orthopedic Evaluation, Dr. J.C.S. 
indicated that he treated the veteran for complaints of his 
back and neck.  Dr. J.C.S. found the veteran to have 
degenerative disc disease at all levels.  Further, this 
physician stated that a magnetic resonance image (MRI) showed 
that the veteran had a 5 millimeter (mm) disc subluxation of 
C7-T1, a fusion of C3-4, and a 4 mm disc bulge at L4-5.  Dr. 
J.C.S. opined that the pathology was consistent with fairly 
significant trauma.  

Dr. J.C.S. and Dr. R.B.Z have provided medical opinions that 
the veteran's current claimed disabilities are related to his 
military service.  Dr. R.B.Z. stated, in a September 2003 
letter, that it was his medical opinion that the veteran's 
current low back pain relates to the injuries suffered from 
jumping off a ship and repetitive lifting of cement bags in 
1944.  Dr. J.C.S. opined, in the September 2003 Orthopedic 
Evaluation, that the degenerative disc disease of the 
veteran's cervical and lumbar spine are probably 
exacerbations of the injuries that the veteran stated 
occurred during service.  

Also of record are lay statements, all dated or received 
between September 2003 and May 2004.  These include 
statements from M.R. the veteran's brother; S.V., D.R., W.W., 
and C.M., all fellow members of an athletic club; D.P.R., the 
veteran's daughter; J.R., the veteran's son; W.S., the 
veteran's neighbor of 37 years; and D.L., the veteran's 
nephew.  These letters all indicate that the veteran has had 
back and neck problems for many years and, to varying 
degrees, state what the veteran told them about in-service 
injuries and that the problems with his neck and back are 
related to his military service.  None of these persons 
indicate that they observed the alleged in-service injuries 
or were present when the alleged injuries occurred.  

Lay persons are competent to offer evidence of that which 
they have personal knowledge, but not of that to which they 
have no personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994), citing Jaroslawicz v.Seedman, 528 F.2d 727, 
732 (2d Cir. 1975) (witness not competent to testify about 
event at which he was not present).  Personal knowledge is 
that which comes to the witness through the use of his or her 
five senses.  Id., citing United States v. Brown, 540 F.2d 
1048, 1053 (10th Cir. 1976) (witnesses may testify "upon 
concrete facts within their own observation and recollection 
- that is, facts perceived from their own senses, as 
distinguished from their opinions or conclusions drawn from 
such facts") cert denied, 429 U.S. 1100, 97 S.Ct. 1122, 51 
L.Ed.2d 549 (1977).  

The statements offered by the laypersons of observations of 
pain and difficulty suffered by the veteran are competent 
evidence.  However, the statements offered by these persons 
as to the occurrence of the alleged inservice injuries and 
events are not competent evidence because they were not 
present during these events and did not observe these events 
with their five senses.  

Similarly, the physician's medical opinions, based on and 
containing statements of a history provided by the veteran, 
are not competent evidence of the occurrence of the alleged 
in-service injuries or events because these physicians have 
no personal knowledge of these events.  The fact that they 
are medical professionals does not add any probative value as 
to whether any injuries occurred during service.  In this 
regard, they have offered no rationale for why only an in-
service injury, as opposed to, for example, an injury shortly 
after discharge, could have resulted in the medical 
conditions currently suffered by the veteran.  

While it is true that in ZN v. Brown, 6 Vet. App. 183 (1994) 
the Court found a medical nexus opinion to be probative of 
inservice onset of acquired immuno-deficiency syndrome, in 
that case service medical records contained reports of 
treatment for symptoms consistent with the onset of the 
disease.  In this case, the service medical records are not 
only absent for any complaints of symptoms involving the 
veteran's back or neck, or of sciatica, the discharge medical 
examination specifically states that the veteran's spine and 
extremities were normal.  

The Board finds that the January 1946 report of medical 
examination and the absence of any complaints of injury of 
the veteran's back or neck, or of symptoms of back or neck 
pain or sciatica, are more probative than the veteran's 
history of the alleged injuries.  In this regard, the service 
medical records, in particular the January 1946 report of 
medical examination, were created contemporaneous to the 
claimed events, and are thus more probative than the history 
reported by the veteran.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  

Additionally, the veteran's assertion that his claimed 
disabilities had their onset during service with a continuity 
of symptomatology since that time is unsupported by clinical 
evidence.  The first evidence of record of any back pain is 
from the Application for Hospital or Domiciliary Care, VA 
Form 10-P-10, dated in April 1953, 7 years after service.  
The next medical evidence is from over thirty years later, 
the reports in August 1983 from Dr.'s M.D.L. and F.K.  In 
rendering a determination on the merits of a claim the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Finally, since there is no evidence that the 
veteran suffered from arthritis of the back or neck within 
one year of discharge, the provisions of 38 C.F.R. § 3.307 
and § 3.309 are inapplicable.  

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran suffered 
injury or disease of his back, neck, or sciatic nerve during 
service.  Therefore, his claims for service connection must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.  

In determining claims for VA benefits, The Board is bound by 
applicable law and regulations.  See 38 U.S.C.A. § 7104(c).  
The Board regrets that a more favorable determination could 
not be made in this case.




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for sciatica of the right 
leg is denied.

Entitlement to service connection for neck disability is 
denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


